Welcome
Today, it is my honour to welcome a delegation of the Pan-African Parliament to our Parliament. As you all know, the Pan-African Parliament is to the African Union what the European Parliament is to the European Union.
I am particularly pleased to welcome Mr Khumalo and his parliamentary colleagues here today, as it gives me an opportunity to thank him and his colleagues, and thereby also the President of the Pan-African Parliament, Mrs Mongella, for the welcome I received in October 2008, during my visit to the Pan-African Parliament, as well as for the invitation to speak at the plenary session of the Pan-African Parliament.
Once again, I would like to sincerely bid you all welcome. I am very happy that you are here with us today.
(Applause)